IN THE COMMONWEALTH COURT OF PENNSYLVANIA


UMH Properties, Inc.,                          :
                             Appellant         :
                                               :
               v.                              :   No. 1200 C.D. 2020
                                               :   Argued: September 20, 2021
Greenwich Township Board of                    :
Supervisors                                    :

BEFORE:       HONORABLE P. KEVIN BROBSON, President Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge (P.)
              HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                                  FILED: December 16, 2021


              UMH Properties, Inc. (Applicant) appeals from an order of the Berks
County Court of Common Pleas (Trial Court), dated October 19, 2020, that denied
its Land Use Appeal (Appeal), and affirmed the decision of the Greenwich
Township (Township) Board of Supervisors (Board). Applicant contends that the
Township Zoning Ordinance of 1973 (Ordinance)1 imposes a de facto exclusion of
mobile home communities. Applicant argues that the Township does not permit its
fair share of mobile home communities given the economic growth in the area. In
addition, it asserts the Trial Court and Board conflated mobile homes with mobile
home communities, which affected the result. Upon review, we affirm.

       1
         The Greenwich Township Zoning Ordinance of 1973, as amended November 6, 2000,
March 3, 2003, June 1, 2009, May 3, 2010, and October 14, 2014. Reproduced Record (R.R.) at 22a.
                                    I. Background
             Applicant owns 88.64 acres, which, since the 1970s, it has operated as
Highland Estates, a mobile home community in Berks County, Pennsylvania. The
existing mobile home community is located within a High Density Residential
(HDR) District. Applicant proposed development of a 106-unit expansion (High
Pointe) with higher end mobile homes on an adjacent parcel of 69.58 acres located
in a Rural Zoning District (Property). The Property is located in a Rural District that
is governed by Section 403 of the Ordinance, which limits residences to one single-
family dwelling per three acres. Ordinance, §403. Relevant here, mobile home
communities like Applicant’s are expressly permitted in only the HDR District. See
Ordinance, §405.1(A)(4).
             The Township is located entirely in the Hawk Mountain Region in the
northeastern part of Berks County proximate to the Interstate 78 corridor. The
Township shares a small border with Lehigh County that is a substantial distance
from the suburban areas of the Lehigh Valley Area experiencing the most growth.
             Pursuant to Section 916.1 of the Pennsylvania Municipalities Planning
Code (MPC), 53 P.S. §10916.1,2 Applicant made a substantive validity challenge
to the Ordinance. Specifically, it alleged that the zoning scheme effected a de
facto exclusion of mobile home communities from the Township other than within
the HDR District. It also asserted the regulations over HDR development in the
Rural District were arbitrary and unduly restrictive. Paired with its challenge,




      2
        Act of July 31, 1968, P.L. 805, as amended, added by the Act of December 21, 1988,
P.L. 1329.



                                            2
Applicant filed a Curative Amendment seeking to change the zoning designation in
the area of its proposed expansion3 to allow the mobile home community use.
              The Board held a series of hearings, where it heard testimony of
expert and fact witnesses. At the conclusion of the last hearing, the Board orally
denied the challenge, and issued a written decision on August 12, 2019, which
contained 121 findings of fact and 12 conclusions of law. See Bd. Op., 8/12/19;
Reproduced Record (R.R.) at 555a-93a.
              Significantly, the Board found: “Since mobile homes are defined by
the Ordinance as single-family dwellings, mobile homes are permitted in the
Agricultural Preservation District; the Conservation District; the Rural District; the
Low Density Residential District; and the HDR District.” Id., Finding of Fact
(F.F.) No. 44. As a result, it concluded that the Ordinance did not have the effect
of excluding that class of housing. Relevant factors the Board considered in
determining the community was not appropriate in the proposed area were the
Berks County Comprehensive Plan and the Joint Comprehensive Plan with
Lenhartsville Borough (F.F. No. 58), and its proposed location within the Hawk
Mountain Region (F.F. No. 78), which is mainly a recreational area. F.F. No. 80.
The Board credited the evidence of Township’s expert over that of Applicant’s
expert.
              Applicant appealed the Board’s decision to the Trial Court. Without
taking additional evidence, the Trial Court affirmed the Board.
              Applicant timely appealed the Trial Court’s order to this Court. The
Trial Court directed the filing of a Pa. R.A.P. 1925(b) Statement. Applicant

       3
        As the Township notes, Applicant did not specifically designate the area for the zoning
change. However, the parties and decision-makers deemed the area coterminous with the Property.



                                              3
assigned numerous errors in the Board’s findings as to the Township’s growth, and
asserted the Board disregarded its expert’s unrefuted testimony. Subsequently, in
its Rule 1925(a) opinion of January 22, 2021, the Trial Court emphasized that
Applicant was aware of the restriction in the Rural District when it acquired the
Property and should not have expected to change the zone through its Curative
Amendment.
              After briefing and argument, the matter is ready for disposition.
                                           II. Issue
              Applicant presents a substantive validity challenge to the Ordinance,
alleging de facto exclusion based on the limitation of mobile home parks to only the
HDR District. It submitted a Curative Amendment to expand the HDR District to
include the Property for which it proposed an upgraded mobile home community.
                                       III. Discussion
              On appeal,4 Applicant argues that the Ordinance’s restriction of
mobile home communities in only the HDR District constitutes a de facto
exclusion meriting a decision in its favor.             It asserts the Board ignored the
difference between a non-transient mobile home park and a transient mobile home
when it determined that the Township met the fair share test under Surrick v. Zoning
Hearing Board of Upper Providence Township, 382 A.2d 105 (Pa. 1977), for that
class of housing. Applicant also assigns error to the Board in that it did not make a


       4
          In a land use appeal where the trial court takes no additional evidence, our “review is
limited to determining whether the municipal body abused its discretion or committed an error of
law.” Ethan-Michael, Inc. v. Bd. of Supervisors of Union Twp., 918 A.2d 203, 208 n.4 (Pa.
Cmwlth. 2007). Further, “[w]e are bound by the facts as found by the [factfinder] that are
supported by substantial evidence, which [is] defined as ‘such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.’” Slice of Life, LLC v. Hamilton Twp.
Zoning Hearing Bd., 207 A.3d 886, 898-99 (Pa. 2019).



                                               4
finding that less than 10% of land in the Township is available for development,
which it asserts is crucial to assessing the validity challenge.
             The Township counters that the Ordinance passes constitutional
muster because it permits mobile home communities in the HDR District and
mobile homes are permitted in multiple districts, including up to four on an acre in
the Village District. It maintains that the Township is not within the path of
growth or development, and that the Board’s findings and credibility
determinations in that regard are entitled to deference.
             Zoning is inherently local, involving a multiplicity of factors affecting
the permissible uses of property. See Rice Fam. Tr. v. City of St. Marys, 51 A.3d
913 (Pa. Cmwlth. 2012) (noting stated purpose of a particular zoning district is a
significant factor in analyzing use under ordinance). In reviewing the permissibility
of uses, we consider the purpose of particular districts and local concerns:

             Zoning accounts for the “natural, scenic, historic and esthetic
             values of the environment” . . . by placing compatible uses in
             the same zoning district; by establishing minimum lot sizes and
             dimensional requirements; providing parking and signage
             controls; and requiring landscape and screening controls. This
             list goes on. It is axiomatic that a zoning ordinance must
             balance the public interests of the community with the due
             process rights of private property owners.

Frederick v. Allegheny Twp. Zoning Hearing Bd., 196 A.3d 677, 695 (Pa. Cmwlth.
2018) (en banc) (citation omitted).
             Traditional principles for construing a zoning ordinance apply. An
ordinance is construed pursuant to the principles in the Statutory Construction Act
of 1972, 1 Pa. C.S. §§1501-1991. “[I]n accordance with the dictates of statutory
construction, we are required to interpret an ordinance, if possible, in a manner
which will not violate the federal or state constitutions.” Hatboro Borough v.

                                            5
Buckingham Retail Props., LLC, 245 A.3d 728, 737-38 (Pa. Cmwlth. 2020)
(citations omitted). If a term is undefined, we construe terms in accordance with
their plain meaning, 1 Pa. C.S. §1903(a), and “may consult definitions in statutes,
regulations[,] or dictionaries for” guidance. Id. A municipality’s interpretation of
its ordinance is entitled to substantial deference. Montgomery Crossing Assocs. v.
Twp. of Lower Gwynedd, 758 A.2d 285, 288 (Pa. Cmwlth. 2000). “Where an
ordinance is reasonably susceptible of two conflicting constructions, a court should
adopt that interpretation which would uphold the validity of the ordinance.”
Hatboro Borough, 245 A.3d at 738 (citations omitted).
            Generally, an ordinance is entitled to a presumption that it is
constitutionally valid. Interstate Outdoor Advert., L.P. v. Zoning Hearing Bd. of
Warrington Twp., 39 A.3d 1019, 1024 (Pa. Cmwlth. 2012). To overcome this
presumption, the party challenging the ordinance bears a heavy burden to show the
ordinance completely or effectively excludes an otherwise legitimate use. Id.
            A. Substantive Validity Challenge: De Facto Exclusion
            This Court consistently holds:

      There are two ways a challenger can [overcome the presumption of
      constitutionality]: (1) by showing the ordinance is de jure
      exclusionary; or (2) by showing the ordinance is de facto
      exclusionary. A de jure exclusion exists if the ordinance, on its face,
      totally excludes a use. In contrast, a de facto exclusion exists if, when
      applied, the ordinance effectively acts to prohibit a use that is
      otherwise permitted.

Hatboro Borough, 245 A.3d at 737 (Pa. Cmwlth. 2020) (citations omitted).
            Here, Applicant argues the Ordinance de facto excludes mobile home
communities.    In support of its position, Applicant cites Section 301 of the
Ordinance, which differentiates between mobile home parks and individual


                                         6
transient mobile homes. Specifically, Section 301 (definitions) of the Ordinance
defines a Manufactured (Mobile) Home as:

      A transportable single[-]family dwelling intended for permanent
      occupancy contained in one unit, or in two units designed to be joined
      into one integral unit capable of again being separated for repeated
      towing. . . .
R.R. at 36a. By contrast, a Manufactured (Mobile) Home Park is defined as:

      a parcel of land under single ownership which has been planned and
      improved for the placement of mobile homes for non-transient use,
      consisting of two (2) or more mobile home lots.

Id. Thus, one is a dwelling, and the other is a planned, non-transient community.
      Section 403.1 of the Ordinance, relating to Rural Districts, provides:

      The intent of this section is to regulate development in sensitive
      natural areas, such as those that contain or consist of steep slopes,
      wetlands or floodplains. By regulating development in these
      environmentally sensitive areas, the Township can protect water
      quality, reduce soil erosion and sedimentation, preserve habitat for
      animals, and prevent loss of life and property due to flooding. The
      maximum density of new residential development in this district will
      be limited to permitting single family detached dwellings at an
      average of not more than one (1) home per three (3) acres. The
      Township encourages creative planning and design toward compact
      development of smaller lots to help preserve the natural areas.
R.R. at 61a (emphasis added).
            Thus, Applicant “alleges that an ordinance appears to permit a use,
but under such conditions that the use cannot in fact be accomplished.”
Bloomsburg Indus. Ventures, LLC v. Town of Bloomsburg, 242 A.3d 969, 978 (Pa.
Cmwlth. 2020) (quoting MarkWest Liberty Midstream & Res., LLC v. Cecil Twp.
Zoning Hr’g Bd., 102 A.3d 549, 572 (Pa. Cmwlth. 2014)). Because the Ordinance
defines a mobile home as a single-family dwelling, it is subject to the three-acre


                                         7
requirement in the Rural District, which, Applicant argues, effectively prohibits
mobile home communities in the Rural District.5
             Whether an ordinance is exclusionary is a question of law, reviewable
by the Court. Id. Courts examine whether an ordinance is exclusionary using a
two-step analysis.     “[F]irst[, we] consider whether the challenging party has
overcome the presumed constitutionality of an ordinance by showing it excludes
[the proposed use] as a use.” Hatboro Borough, 245 A.3d at 738 (citing Twp. of
Exeter v. Zoning Hr’g Bd. of Exeter Twp., 962 A.2d 653, 661 (Pa. 2009)). Then,
only if a challenger rebuts the presumption that the ordinance is valid does the
burden shift to the municipality to demonstrate that the regulation bears a
substantial relationship to the public health, safety, and welfare. Id.
             Here, the Board found that the Ordinance struck the proper balance
between natural preservation and property rights.           The development of these
communities may be fairly confined to a single type of district.
             The Ordinance is being applied consistent with the purpose of the
varied districts. There is a legitimate purpose this Court recognizes in preserving
rural areas and maintaining/conserving recreational areas. Those are the stated
purposes of the Rural District. See Bd. Op. at 32 (quoting Ordinance, §403.1);
R.R. at 587a.      In addition, based on the exhibits submitted, including the
subsequently-approved County Conservation Plan, the Property is located in a
conservation area. The conservation interests are legitimate, and the provision at
issue in the Ordinance is reasonably related to that interest. See Crystal Forest
Assocs., LP v. Buckingham Twp. Supervisors, 872 A.2d 206, 216 (Pa. Cmwlth.

      5
        However, as to residential uses, the Ordinance permits subdivision of parcels for a
maximum number of residences according to the formula N (# dwellings) = A (Area)/3.
Ordinance, §403.2.



                                            8
2005) (allowing restrictions of mobile homes in agricultural district, noting
“zoning for density, [such as] minimum lot sizes, is a legitimate exercise of the
police power”). As such, the minimum lot size in the Rural District, of one single-
family dwelling per three acres, is not unconstitutional per se. Id.
              The Board made numerous findings regarding the rural and
agricultural nature of the Township as a whole, and the natural features of the
Property in particular. There is a relationship between the purpose of the Rural
District and the zoning restrictions over the Property to preclude use as a mobile
home park. As the HDR District is comprised of 105 acres, there remains 16 to 17
acres where mobile home parks are permitted. F.F. No. 52. Therefore, we discern
no merit in Applicant’s challenge to the Ordinance as inconsistent with its plain
language or arbitrary given the purpose of the Rural District.6
                     B. Surrick Test & Fair Share Analysis
              Next, we consider Applicant’s contention that the Township does not
accommodate its fair share of mobile home communities in light of the path of
growth in the area. Specifically, it contends that the Board erred in applying the
Surrick test and abused its discretion in disregarding evidence regarding the path of
growth and development in the area. We disagree.
              The Surrick test consists of three parts. The first part is whether the
Township is in the path of growth, the second is the level of development in the
area, and the third is whether the municipality provided for its fair share of land for
the class of housing under review. However, if it is determined that a municipality


       6
         We are unpersuaded by Applicant’s assertion (Applicant’s Br. at 21-23) that the phrase
“compact development” in Section 403.1 means high density of population. In context, the Board
properly construed the phrase to mean low-level of development with maximum open space.



                                              9
is not in the path of growth, as the Board found here, the factfinder need not reach
the second or third prongs of the test.
                 In determining whether an area is located within the path of growth
the following factors are considered: projected population growth; anticipated
economic development; access by major roads/transportation; growth/development
in neighboring municipalities; proximity to large metropolitan areas; and
residential developer demand/permits issued. See Surrick; K.S. Dev., Co. v. Lower
Nazareth Twp., 149 A.3d 105 (Pa. Cmwlth. 2016).
                 Applicant’s validity challenge and curative amendment is premised on
its assumption that rural northeastern Berks County is growing at the same rate as
other areas in the Lehigh Valley. However, the Township’s expert testified to the
contrary and supported the growth rates with county-wide studies. The Board
credited the evidence the Township submitted in this regard over that of
Applicant’s evidence, which it may do as the factfinder.7
                 The Board found that, despite its proximity to the warehouse industry,
which is burgeoning in the region, and its location along the Interstate 78 corridor,
the Township is not itself in the path of growth. Rather, the path of growth exists

       7
           The Board explained its credibility determination as follows:

       Based on the reliance on inconsistent or incorrect information, including but not
       limited to: (i) the statement that growth in Montgomery County affected the
       Township, even though the most growth in Montgomery County was focused near
       the Bucks and Chester County borders; (ii) the statement that the Township had
       not met its fair share of housing despite Applicant’s own Exhibit 23, which listed
       that the Township had the highest percentage of mobile homes out of any
       neighboring municipality; and, most alarmingly, (iii) the reliance on an incorrect
       statement of law in regard to the case Concord Township Appeal, 268 A.2d 765
       (Pa. 1970) (see Applicant Exhibit 38 at 4-5; N.T. 3/26/19 at 181), the Township
       does not find the expert testimony of Applicant’s expert to be credible.

F.F. No. 121. We discern no abuse of discretion in the Board’s review of the expert evidence.



                                                 10
in other neighboring counties with greater proximity to metropolitan areas like
Allentown, Bethlehem, and Easton, and in Montgomery County along the Bucks
County and Chester County borders. Applicant’s expert acknowledged that the
areas experiencing growth are not within the Township.
            The Township also posits that there was a lack of developer demand
in the area, such that there is little indication of growth and anticipated need for
housing to meet community needs.
            Ultimately, the Board credited the testimony of the Township’s expert
over that of Applicant’s expert. Relevant here, the Township’s expert testified that
the Township was not in the path of growth and development, was not
experiencing population growth, and, given its topography and natural features,
was not a logical area for growth and development.
            As to projected population growth in the area, the expert testimony
was consistent that Berks County is more rural than bordering counties and is
relatively steady at about 10.9% over a projected 30-year period, with an average
3.5% growth rate over a 10-year period. The evidence showed that the growth
from 2010 to 2040 would be approximately 408 people.            F.F. No. 95.    The
percentage of growth projected over 10-year periods was as follows: “2010-2020 at
3.44%, for 2020-2030 at 3.56%, and for 2030-2040 at 3.58%.” F.F. No. 96 (citing
Applicant Ex. 6; Township Ex. 11). The 10-year growth rate for the Township is
thus closer to 3.5 percent. None of the neighboring municipalities in Berks County
have a growth rate over 11% during similar periods of time.
            As to the not highly developed prong of Surrick, this Court is not
aware of any applicable authority supporting Applicant’s assertion that when the
evidence shows more than 10% of the land in a municipality is undeveloped, see



                                        11
Applicant’s Br. at 30, the second prong of the Surrick test is met. See Applicant’s
Br. at 31 (citing In re Appeal of Miller, 444 A.2d 786 (Pa. Cmwlth. 1982)). Indeed,
this Court did not recognize a 10% threshold in Miller. Rather, we upheld the
ordinance and noted the record contained insufficient evidence regarding the
percentage of undeveloped land in the municipality. Id. at 788.
              Additionally, the Board found that the Township provided its fair
share of mobile homes as compared with neighboring municipalities in that mobile
homes comprised approximately 24% of its housing. F.F. No. 106. However, the
standardized percentage of mobile home composition of housing is 10-15%. F.F.
No. 103. Thus, 24% is well above average and is greater than that in other Berks
County municipalities.8
              Presuming for the sake of argument that the first prong of the Surrick
test was met, the Board would consider the level of development given the
percentage of available land for varied uses. If the area is not highly developed,
then it may be considered as an area ripe for development.
              In assessing the level of development for an area, the following
factors are considered: a municipality’s population density; the percentage of
undeveloped land; and the percentage of land available for the class of housing that
is allegedly being unconstitutionally restrained. K.S. Dev. For purposes of this
assessment, land used for agrarian purposes is deemed developed land.
              In the case of the Township, the findings reflect there is 105.1 acres of
land zoned for HDR use. Within the HDR District, there are 16-17 acres not being
used for mobile home communities, F.F. No. 52, despite availability.

       8
        In 2017, the Township represented 0.96% of Berks County’s total population (1,605 to
166,350) but had 7.71% of the County's total mobile homes (387 to 5,019). F.F. No. 117.



                                            12
              Regardless, the Board found the Township provided its fair share of
mobile home communities in allowing such communities in the HDR District.
              Applicant also criticized the Board’s Finding No. 26 that mobile
homes are single-family dwellings, and on that basis, are permitted in a number of
zoning districts in addition to the HDR District. It claims that individual mobile
homes are distinguished and materially different than mobile home communities
comprised of such homes.
              In determining fair share of housing, the Township posits that the
class of housing is mobile homes—under its classification, the mobile homes and
mobile home communities are considered the same class of housing such that
individual mobile homes count toward the fair share of this class.
              Essentially, the Township maintains that the Ordinance is proper and
there is no de facto exclusion of mobile home communities because individual
mobile homes are permitted in “multiple zoning districts.” Appellee’s Br. at 33.
The Township asserts that mobile home communities may be maintained in
Village Districts as well as the HDR District that permits the use expressly.9



       9
        The Village District allows higher density residential development than a Rural District,
allowing four residences on an acre. F.F. No. 53. Section 406.1 of the Ordinance provides:

       The intent of this section is to provide a mixture of ‘village commercial’ uses with
       ease of development of such uses with minimum regulation. This District shall
       provide for small neighborhood-oriented retail, service and office uses in
       combination with single family homes, twins and townhouses, encouraging
       traditional development styles and patterns. The maximum density in this district
       will be limited to four (4) dwelling units or uses per acre with central water and
       sewer, and to one (1) dwelling unit or use per acre with on-lot sewer and water.

Ordinance, §406.1.



                                               13
              Both parties cite this Court’s decision in Overstreet v. Zoning Hearing
Board of Schuylkill Township, 618 A.2d 1108 (Pa. Cmwlth. 1992), in support of
their respective positions. With regard to the mobile home/mobile home park
distinction, Overstreet is instructive.
              In Overstreet, involving a mobile home park owner’s challenge to a
trial court decision upholding zoning restrictions, this Court upheld the restriction
limiting development of such parks to non-residential districts as permissible.
Applicant relies on the following statement: “[B]oth as a legal and a practical
matter, individual mobile[]homes and mobile[ ]home parks are two different types
of legitimate housing uses.” Id. at 1113. For that reason, this Court noted that
“permitting mobile homes on individual lots will not substitute” for allowing
mobile home parks. Id.
              That stated, this Court reasoned that there were legitimate reasons for
restricting mobile home parks (which are more commercial enterprises) to other
than residential districts. Importantly, we upheld the restriction of mobile home
parks to the commercial district as reasonable. Thus, based on the record, it bears
emphasis that limiting mobile home parks to a single zoning district passes
constitutional muster and may satisfy the Surrick test.
              Moreover, the exclusion of mobile home parks from residential
districts was also challenged because the commercial districts were reportedly
unsuitable given the odors and noises. There is no such claim here that there is no
appropriate district, or that there is no space left in the existing district.
              In assessing the alleged exclusion under Surrick in Overstreet, this
Court noted that the factual record did not demonstrate a prohibition of mobile
home parks or that the amount of land set aside for/permitting mobile home parks is



                                            14
so insignificant as to be illusory. Similarly, here, the land set aside for mobile home
parks “is not so small as to be a mere token.” Id. at 1116. Rather, Applicant owns
and operates an almost 90-acre mobile home community comprised of 334 units.10
             Further, this Court noted that the findings were supported by the
record and the factfinder had the prerogative to exclude or give little weight to a
landowner’s evidence regarding the alleged need for low-income housing or
additional housing options.
             Indeed, in the instant matter, Applicant already owns and operates
Highland Estates mobile home park community on over 80 acres and has an
additional 16-17 acres to develop in the same HDR District. Also, it bears noting
that, in its brief, the Township draws this Court’s attention to the availability of
land in the Village District for more dense housing. See Appellee’s Br. at 42, 44.
That the Property that Applicant owns and proposed to develop as an expansion of
its adjacent mobile home park is not usable for the purpose for which it would
prefer to use the Property does not render the Ordinance exclusionary.
              Regardless of whether the class of residence is comprised of
individual mobile homes or a mobile home park, we discern no de facto exclusion
under the Ordinance. With respect to a mobile home community, the Ordinance
permits such communities in the HDR District. That Applicant already owns and
operates such a community in the existing 80-plus acre parcel shows the Township
allows that use consistent with the Ordinance and has not excluded that use.
             In sum, we conclude Applicant did not meet its heavy burden of
invalidating the Ordinance based on the credited evidence of record because it did

      10
          The Township received permit applications for four other mobile home parks
comprised of smaller numbers of units in 2019. See F.F. No. 57.



                                          15
not establish that the limitations applicable to residences in the Rural District and
the zoning scheme overall is not reasonably related to the health, safety, and
welfare of the community.
                                  IV. Conclusion
             For the foregoing reasons, we affirm the Trial Court’s order affirming
the Board’s decision.


                                              ______________________________
                                              J. ANDREW CROMPTON, Judge




                                         16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


UMH Properties, Inc.,                 :
                        Appellant     :
                                      :
            v.                        :   No. 1200 C.D. 2020
                                      :
Greenwich Township Board of           :
Supervisors                           :


                                    ORDER


            AND NOW, this 16th day of December 2021, the order of the Berks
County Court of Common Pleas is AFFIRMED.




                                      ______________________________
                                      J. ANDREW CROMPTON, Judge